DETAILED ACTION

Status of Claims
This Final Office Action based on the 15/587,949 Application is in response to the remarks filed August 11, 2020 where:
	Claims 1, 4-11 and 14-20 are currently pending and considered below.
In view of the Appeal Brief filed on 08/11/2020, PROSECUTION IS HEREBY REOPENED. 
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
{


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 4-11 and 14-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 1 recites:
A method, in a data processing system comprising at least one processor and at least one memory, the at least one memory comprising instructions executed by the at least one processor to cause the at least one processor to implement a cognitive medical treatment recommendation system, the method comprising: ingesting, by the cognitive medical treatment recommendation system, a corpus of medical treatment content, wherein the medical treatment content comprises drug-to-drug interaction information; generating, by the cognitive medical treatment recommendation system, a set of drug interaction insight data structures based on the ingested corpus of medical treatment content at least by performing computer executed natural language processing of natural language content of the corpus of medical treatment content to extract natural language elements corresponding to drug-to-drug interactions in the natural language content and generate the set of drug interaction insight data structures based on the extracted natural language elements; generating, by the cognitive medical treatment recommendation system, an initial set of candidate treatments for a medical condition of a patient based on an analysis of one or more electronic medical records (EMRs) associated with the patient; ranking, by the cognitive medical treatment recommendation system, candidate treatments in the initial set of candidate treatments based on the set of drug interaction insight data structures to generate a final set of candidate treatments, wherein the ranking reduces rankings of candidate treatments in which drug interactions are identified in the set of drug interaction insight data structures; and outputting, by the cognitive medical treatment recommendation system, a treatment recommendation based on the final set of candidate treatments, wherein generating the set of drug interaction insight data structures comprises: analyzing, by the cognitive medical treatment recommendation system, the drug- to-drug interaction information to categorize each drug-to-drug interaction referenced in the corpus of medical treatment content based on a measure of severity of the drug-to- drug interaction; andPage 2 of 27 Allen et al. - 15/587,949calculating, for each of the drug interaction insight data structures, an exclusion weighting factor based on a category of the drug-to-drug interaction associated with the drug interaction insight data structure.

Independent claims 11 and 20 recite similar limitations. The claimed invention is essentially directed to the abstract idea of collecting information, analyzing the information, and outputting treatment recommendations with a computing device based on the analyses. The limitations of collecting medical treatment data, generating candidate treatments based in part on EMRs, and ranking the candidate treatments to reduce adverse drug interactions, as drafted, is a process that, under its broadest reasonable interpretation, is an abstract idea that covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting a “data processing system,” “processor,” and “memory,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the generic computing device language, a computer system determining a recommended treatment based on drug interaction data and a patient’s EMR, in the context of this claim, encompasses one skilled in the pertinent art to manually determine potential drug interactions for the patient and to rank various treatment options that prioritize results with fewer or no drug interactions. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of the “data processing system,” “processor,” and “memory,” to perform the claimed collection of data, the analysis thereof, and the output of ranked treatment results. The devices in these steps are recited at a high-level of generality (i.e., as a generic processor/server/storage/display performing a generic computer function of receiving inputs and displaying selected information) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is thus directed to an abstract idea.
Furthermore, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of ranking candidate treatments based on drug interaction insight data, amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
The dependent claims do not remedy the deficiencies of the independent claims with respect to patent eligible subject matter. The dependent claims relate to medical treatment content and ranking candidate treatments, describing types of data, and identifies and analyzes additional information. For example, claim 4 recites “applying […] the exclusion weighting factor to a confidence score” which is an additional step that can be done in the mind, and such is incorporated into the abstract idea. While, claim 5 gives details about the corpus of medical treatment content, which only limits the abstract idea of claim 1, and does not render it a practical application as discussed further below. Claims 6-9 add more limitations that can be performed in the mind and is incorporated into the abstract idea. While claim 10 includes a machine learning component which further limits the abstract idea of claim 8, but does not amount to a practical application of the abstract idea. Similar analysis applies to claims 13-19 as the additional limitations of the dependent claims merely detail a type of data input or calculated or choice assessed, or are regarding sending and receiving and storing and retrieving of information and are well-understood, routine, and conventional computer functions. See MPEP §2016.05(d). Therefore, the dependent claims are not patent eligible just as the independent claims fail under 35 U.S.C. §101. 
This judicial exception is not integrated into a practical application. The claim as a whole merely describes how to generally “apply” the concept of updating and analyzing patient information based on known drug interactions to provide treatment options in a computer environment. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e. an inventive concept) to the abstract idea. The claims are therefore ineligible. In addition, this judicial exception is not integrated into a practical application. The computer devices recited in the steps are recited at a high-level of generality (i.e., as a generic processor/server/storage/display performing a generic computer function of receiving inputs and displaying selected information) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is thus directed to an abstract idea.

Response to Arguments
	Applicant’s remarks filed August 11, 2020 have been fully considered, but they are not entirely persuasive. The following explains why:
Applicant’s arguments pertaining to subject matter eligibility are not persuasive. The basis for the previous rejection under 35 U.S.C. §101 is still operative, as is the precedential case law used in support of the rejection. Notwithstanding, the claims have been addressed with regard to the 35 U.S.C. §101 rejection discussed above, and considered under the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG). The additional limitations are only adding insignificant extra-solution activity to the judicial exception. Further, there is no clear improvement to the existing computer technology when looking at the claims as a whole. In addition, merely pointing out one or more appropriate groupings into which the previously-identified abstract idea falls does not change the basic thrust of the rejection. The rejection under 35 U.S.C. §101 has been clarified in the office action above.
Applicant’s arguments pertaining to prior art rejections are persuasive. The arguments at Pages 45-51 regarding especially the Hogue reference are persuasive. The non-patent literature submitted 10/01/2020 has also been reviewed and while it teaches drug-drug interactions for adverse effects, it does not teach a cognitive ranking system, but does use collaborative filtering for generating recommendations scores, but fails to describe generating the drug interaction insight data structures that comprise the myriad limitations as claimed. Therefore, the rejection under 35 U.S.C. § 103 with regard to the pending claims has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM T. MONTICELLO whose telephone number is (313)446-4871.  The examiner can normally be reached on M-Th; 08:30-18:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria P. Augustine can be reached on (313) 446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM T. MONTICELLO/Examiner, Art Unit 3686                                                                                                                                                                                                        

/Victoria P Augustine/Supervisory Patent Examiner, Art Unit 3686